Citation Nr: 0123649	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable rating for bilateral pes 
planus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

4.  Entitlement to an increased rating for multiple joint 
arthritis, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in July 
1977 after more than 20 years of active duty.  His appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision by the Department of Veterans Affairs (VA) 
Columbia, South Carolina, Regional Office (RO).  

In a May 2001 statement, the appellant indicated that he 
desired to withdraw from appellate consideration the issues 
of entitlement to service connection for a positive TB test 
and hepatitis and entitlement to a compensable rating for 
sensorineural hearing loss in the right ear.  Therefore, 
those issues are not before the Board.  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypertension and entitlement to an increased 
rating for multiple joint arthritis are the subjects of a 
remand than follows the Board's decisions as to the other 
issues on appeal.  


FINDINGS OF FACT

1.  The appellant is service connected for sensorineural 
hearing loss in the right ear.  

2.  The appellant's tinnitus had its origin in service.  

3.  The appellant's bilateral pes planus is manifested by 
mild symptomatology that includes occasional pain and some 
functional limitations.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2000).  

2.  A 10 percent rating for bilateral pes planus is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Code 5276 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has tinnitus that began in 
service as a result of exposure to acoustic trauma.  He also 
contends that because his service-connected bilateral pes 
planus produces pain and requires him to wear an orthopedic 
device it is more severely disabling than currently rated and 
warrants a compensable rating.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to his claims for service connection for 
tinnitus and for a compensable rating for his bilateral pes 
planus.  Additionally, the July 1999 Statement of the Case 
and the November 1999 Supplemental Statement of the Case 
informed him of what evidence was needed to demonstrate that 
he had tinnitus that was related to service and that his pes 
planus disorder warranted a higher rating, and he was 
provided ample opportunity and time to submit evidence.  
Furthermore, the appellant presented testimony at a personal 
hearing.  Therefore, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

I.  Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Service medical records reveal no complaint or finding of 
tinnitus.  Copies of the appellant's DD 214s show that he 
served at various times as an infantryman, an armorer, and a 
stock control supervisor, and that his awards and decorations 
during service included the Parachute Badge, the Bronze Star 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  There is evidence in the claims file that indicates 
the appellant was in the airborne infantry, Special Forces, 
and a heavy mortar outfit during his military service.  At a 
June 1998 VA audiological examination, he complained of loud 
and constant tinnitus in his right ear, which he attributed 
to exposure to loud noise from mortar fire in service.  A 
February 1981 rating decision granted service connection for 
hearing loss in the right ear because service medical records 
and a December 1980 VA audiological evaluation revealed 
decibel losses outside the normal range in right ear 
frequencies.  The June 1998 VA audiological evaluation 
identified the appellant's right ear hearing loss as 
sensorineural in nature.  Inasmuch as the appellant has 
sensorineural hearing loss in his right ear that began in 
service, the Board concludes that it could very well have 
been caused by the acoustic trauma to which the appellant 
claims he was exposed.  

In reviewing the appellant's claim of entitlement to service 
connection for tinnitus as a result of exposure to acoustic 
trauma during service, the Board finds that his lay evidence 
is not inconsistent with the circumstances and conditions of 
his military service, and there is no clear and convincing 
evidence to the contrary with which to rebut his testimony.  
The Board further notes that the provisions of 38 C.F.R. 
§ 3.303(d) are met with regard to the appellant's claim for 
service connection for tinnitus, in that it is as likely as 
not that the acoustic trauma he describes from the firing of 
weapons and mortars during service resulted in tinnitus.  The 
Board is also cognizant of the fact that acoustic trauma that 
damages the cochlea in the ear, resulting in sensorineural 
hearing loss, can also cause tinnitus.  Extending the benefit 
of the doubt to the appellant, as required by 38 U.S.C.A. 
§ 5107, the Board finds that service-connection is warranted 
for tinnitus.  

II.  Bilateral Pes Planus

Service medical records show that physical examination in 
1972 revealed that the appellant had bilateral flat feet with 
a slight deviation of the arches.  

At a May 1998 VA feet examination, the appellant was found to 
have supple flat feet that were easily correctable with toe 
standing, with otherwise no evidence of instability, 
weakness, or tenderness.  He demonstrated a normal gait with 
apparent functional limitations but no evidence of 
callosities, unusual show wear, or skin/vascular changes.  
The diagnosis was pes planus.  

At a May 2001 Travel Board hearing, the appellant described 
occasional pain in his feet, and he indicated that he wore an 
orthopedic device in his shoes.  

Service connection was granted for bilateral pes planus by a 
January 1982 rating decision that assigned a noncompensable 
rating for the disorder under Diagnostic Code 5276 from 
November 24, 1981.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Pronounced pes planus, which is manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, that are not improved by 
orthopedic shoes or appliances is assigned a 50 percent 
evaluation when the condition is bilateral and a 30 percent 
evaluation when the condition is unilateral.  For severe pes 
planus; manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent evaluation is 
assigned when the symptoms involve both feet, and a 20 
percent evaluation is assigned when only one foot is 
affected.  For moderate pes planus with the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent evaluation is assigned for either a bilateral or 
unilateral condition.  When pes planus is mild; with symptoms 
relieved by a built-up shoe or arch support a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).  

The clinical findings from the June 1998 VA feet examination 
demonstrate that the appellant's bilateral pes planus is 
productive of no more than mild symptoms because while there 
was some apparent functional limitations there was no 
evidence of instability, weakness, or tenderness, the 
condition was found to be easily correctable with toe 
standing, and he walked with a normal gait.  Therefore, in 
the absence of symptoms that would indicate the presence of 
moderate symptomatology associated with the appellant's 
bilateral pes planus, the Board is unable to identify a basis 
to grant a compensable schedular rating for the disorder.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the appellant complains of pain 
associated with his bilateral pes planus, and that the May 
1998 VA feet examination mentioned that he had some apparent 
functional limitations associated with his feet.  Therefore, 
while the evidence indicates that the appellant has a normal 
gait without evidence of instability, weakness, or 
tenderness, and that the pain in his feet is not continuous, 
the Board has determined that a 10 percent disability 
evaluation is warranted for the appellant's bilateral pes 
planus disability on the basis of functional disability 
attributable to pain.  


ORDER

Service connection for tinnitus is granted.  

A 10 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  



REMAND

The appellant argues that the evidence demonstrates that he 
has hypertension that was initially manifested during 
military service.  He also asserts that he should be awarded 
a higher rating for his service-connected multiple joint 
arthritis that affects his hips, knees, and lower back.  

Service medical records show that the appellant was found to 
have elevated blood pressure on at least one occasion.  
Postservice medical records dated between 1993 and 1997 
reveal diagnoses of hypertension.  Review of the claims file 
does not show that competent medical opinion has been 
proffered as to whether or not the appellant's current 
hypertension is traceable to service.  

Under the general rating formula for cardiovascular disorders 
that were effective prior to January 12, 1998, when diastolic 
pressure is predominantly 100 or more a 10 percent evaluation 
is assigned.  (Note 2: When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.)  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective prior to January 12, 1998.  
Under the general rating formula for cardiovascular disorders 
that became effective January 12, 1998, hypertensive vascular 
disease (essential arterial hypertension) is assigned a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more or when systolic pressure is 
predominantly 160 or more.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.  

While a May 1998 rating decision granted service connection 
for multiple joint arthritis and assigned a 20 percent rating 
under Diagnostic Code 5003, the affected joints are not 
identified in the rating decision.  At his May 1998 hearing, 
the appellant specifically referred to his hips, knees, and 
lower back as being affected by degenerative arthritis.  

The May 1998 VA feet examination indicated that there is some 
limitation of motion in the hips and knees, and the diagnoses 
included bilateral hip and knee pain with osteoarthritis.  
There was no mention of the lower back.  Nor does it appear 
that the examiner's request for X-rays of the hips and knees 
was carried out.  The Board notes that in order to properly 
rate degenerative arthritis of any joint, there must be X-ray 
evidence.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for hypertension since 
service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment records for the appellant from 
the health care providers identified and 
associate them with the claims file.  

2.  The RO should arrange for a physician to 
review the claims file for the purpose of 
having him express an opinion as to whether it 
is at least as likely as not that (1) the 
appellant's currently diagnosed hypertension 
had its origin in service, or (2) that 
hypertension was manifested to a compensable 
degree (please see the above cited rating code) 
within the first year after the appellant's 
retirement in July 1977.  The cardiologist 
should be requested to provide complete 
rationale for all conclusions reached.  

3.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the existence and severity of 
arthritis in each claimed joint, particularly 
the hips, knees, and lower back.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  All indicated studies, 
including range of motion testing should be 
performed, if not medically contraindicated.  
The examiner should be requested to identify 
the degree of functional disability 
attributable to each affected joint, and he 
should provide complete rationale for all 
conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims for service connection 
for hypertension and for an increased rating for multiple 
joints arthritis.  With regard to the claim for an increased 
rating for multiple joint arthritis, the RO should evaluate 
each affected joint separately in order to assign the 
appropriate rating for each joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  If the benefits sought on appeal 
remain denied, the appellant and his representative should be 
furnished a Supplemental Statement of the Case, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  


The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


